

117 S2833 IS: NFIP Underwater Properties Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2833IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the National Flood Insurance Act of 1968 to address the premium rates for certain properties under the National Flood Insurance Program, and for other purposes.1.Short titleThis Act may be cited as the NFIP Underwater Properties Act.2.Extreme repetitive loss structuresChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by adding at the end the following:1326.Extreme repetitive loss structures(a)DefinitionIn this section, the term extreme repetitive loss structure means a structure that—(1)is covered under a contract for flood insurance made available under this title; and(2)has incurred flood-related damage for which, during a 10-year period, not fewer than 2 separate claims payments have been made under flood insurance coverage under this title, with the cumulative amount of such claims exceeding 120 percent of the assessed value of the structure, as of the date on which the first such claim payment is made.(b)Treatment of structuresNotwithstanding any other provision of this title, if, after the date on which a structure qualifies as an extreme repetitive loss structure, the structure incurs flood-related damage for which a claim under flood insurance coverage under this title is filed with the Administrator—(1)the Administrator shall assess the claim in accordance with the requirements of this title and any other applicable provision of law or regulation; and(2)after resolution of the claim— (A)the Administrator shall prescribe a chargeable risk premium rate with respect to the structure that represents an actuarially sound rate; and (B)the rate described in subparagraph (A) shall not be subject to the limitation under section 1308(e)(1), unless— (i)the Administrator— (I)performs an examination of the structure; and(II)determines that the structure is not located in an area having special flood hazards; or(ii)the most recent flood insurance rate map published by the Administrator does not indicate that the structure is located in an area having special flood hazards..